Citation Nr: 1707644	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-00 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected hypertensive left ventricular hypertrophy (heart disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1974 to May 1985. His awards and decorations included a Meritorious Service Medal, a Good Conduct Medal, a NCO Professional Development Ribbon/Numeral 1, an Overseas Service Ribbon, an Army Service Ribbon, a National Defense Service Medal, and a Marksman M-16 Badge.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted additional evidence in support of his claim in February 2011.  In June 2011, the RO maintained the denial of the claim.  The Veteran filed a notice of disagreement in April 2012, requesting a Decision Review Officer (DRO) review.  The DRO denied the claim by a January 2013 statement of case.  The Veteran perfected his appeal by VA Form 9 in January 2013.  The Board remanded the case for further evidentiary development in June 2015.  The RO then issued a supplemental statement of case in July 2015.  

In February 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea that is related to an event, injury, or disease in service or is caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. Duty to Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated September 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.

The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in September 2010, and, pursuant to the Board's June 2015 remand, another VA examination was developed in July 2015 in addition to a medical opinion.  As will be discussed in greater detail below, the Board finds the July 2015 examination and medical opinion to be adequate for rating purposes.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

B. Service Connection

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

To substantiate a claim of service connection, there must be evidence of: (a) a current claimed disability; (b) incurrence or aggravation of a disease or injury in service; (c) and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Facts

The Veteran's service entrance examination in September 1974 noted a normal clinical evaluation of the mouth and throat and the lungs and chest.  His in-service medical records do not show that the Veteran reported or was otherwise noted by medical providers as experiencing any signs of symptoms of obstructive sleep apnea.  In a March 1985 Statement of Option for Medical Examination for Separation, he waived a separation medical exam.  

In a March 2010 VA sleep outpatient consult note, the Veteran reported that he had symptoms of sleep disturbances since around 2005.  In a June 2010 Metroplex Sleep Laboratory report, the Veteran underwent a sleep study that showed the presence of an obstructive sleep apnea of mild severity.  Later that month, he was diagnosed with obstructive sleep apnea.  

In a July 2010 VA positive airway titration study, the technologist comment noted that the Veteran had difficulty falling asleep, and with sleep maintenance had difficulty waking up before 06:00 after "being awake for a long period of wake."  Additionally, no abnormalities were observed in the EKG, EEG, or the EMG.  In an August 2010 VA sleep medicine consult, the Veteran was noted as having mild obstructive sleep apnea.  It was also noted that he had a history of hypertension, and that he was on four hypertensive medications.  In September 2010, the Veteran underwent a VA examination for obstructive sleep apnea.  The examiner concluded that the Veteran's sleep apnea was not caused by his hypertension, explaining that there was no clinical evidence in the current medical literature to support that hypertension caused sleep apnea.  

In various VA treatment records, including in November 2012, November 2013, and November 2015, the Veteran was noted as asking his VA physician to draft a statement that his obstructive sleep apnea was caused by his hypertension.  His physician declined. 

In a December 2012 letter from a doctor at a private sleep center, the doctor noted that the Veteran presented with a known diagnosis of obstructive sleep apnea.  He reported that the Veteran had a significant past medical history of hypertension.  He noted that studies showed that 43 percent of patients with mild obstructive sleep apnea also present with hypertension.  He noted that studies showed that CPAP treatment could reduce a patient's blood pressure.  He concluded that untreated obstructive sleep apnea is associated with an increased incidence of hypertension.  He closed his letter stating that he hoped that CPAP treatment would result in decreased cardio comorbidities.  

In the February 2015 video hearing, the Veteran stated that he believed that he was diagnosed with sleep apnea in 2009.  He reported that his symptoms included "stopping breathing" and snoring.  He stated that he travels for work, but that nobody notices his symptoms as he sleeps in his own room.  He stated that he believed that his obstructive sleep apnea is related to his hypertension because the doctor who drafted the December 2012 letter told the Veteran that those conditions were connected.  During the hearing, the undersigned reviewed the December 2012 document and advised the Veteran that the statement did not appear to specifically state that the Veteran's heart disorder caused his sleep apnea.  The Veteran was advised that the best type of evidence that he could provide would be a statement from the December 2012 physician specifically stating that [the Veteran's] hypertension caused or aggravated his sleep apnea.  The undersigned further explained in detail the type of statement that would be most helpful for the Veteran's claim and held the record open an additional 60 days in order to afford the Veteran an opportunity to provide that type of statement.  The Veteran did not provide any further medical opinion.

In a March 2015 statement, the Veteran's wife reported that the Veteran was diagnosed with sleep apnea in 2010, and that his condition significantly impacted his daily activities.  She reported that she had been with him for 35 years, and that his sleep apnea has gotten progressively worse.  She reported that the Veteran would normally be in bed at between 18:30 and 19:00, and that he would snore loudly and constantly.  She noted that sometimes she would leave the room, and would return when the snoring stopped to see if the Veteran was still breathing.  She stated that the Military did not diagnose the Veteran's sleep apnea, and that going to sick call was frowned upon.  She reported that the Veteran's lack of sleep caused a great deal of stress to him and to his family.  

In the July 2015 VA examination, the Veteran reported that regularly using his CPAP helped with his symptoms.  The examiner noted that STRs showed no evidence of sleep apnea in service.  He stated that the symptom of snoring did not constitute evidence of apnea, as it often exists independent of sleep apnea.  He further explained that it was "manifestly untrue" that all those who snore have sleep apnea.  Upon review of the VA treatment records, the examiner reported that none of them addressed the etiology of sleep apnea, and that none connected the condition to military service.  The examiner reported that while medical literature supported that there is an increase in incidence of hypertensive heart disease in patients with sleep apnea, there was no evidence that the reverse was true.  He reported that sleep apnea is caused by specific anatomical factors in the upper airway.  He then noted that while age and body habitus may predispose one to sleep apnea there is no evidence in medical literature that supports heart disease/high blood pressure was etiological or a predisposing factor for obstructive sleep apnea.  He could not determine a baseline of severity of the Veteran's sleep apnea based on the available medical evidence prior to aggravation, or the earliest medical evidence following aggravation by a service connected condition.  He reasoned that a baseline for the Veteran's sleep apnea could not be established as it was not possible to factually support its absence prior to its diagnosis in June 2010.  He then concluded there was a less than 50 percent probability that the Veteran's had continuous sleep apnea for the entire period prior to 1985 and until the June 2010 diagnosis.  He further concluded that the Veteran's sleep apnea was not as least likely as not aggravated beyond its natural progression.  He also noted that hypertension is a common diagnosis in patients without obstructive sleep apnea, and that its risk factors included increased age, race (African American), alcohol consumption, and genetic factors.  He reported that the Veteran was 62 years old, African American, and that VA records from May 2011 noted that the Veteran drinks alcohol every day.  The examiner concluded that there was no evidence available to demonstrate that the Veteran's hypertension was an aggravating factor of his obstructive sleep apnea.  

III. Analysis

Upon review of the evidence, the Board finds that the Veteran's obstructive sleep apnea was neither incurred nor aggravated during his service.  His service treatment records are silent with respect to complaints, treatment, or diagnosis of sleep apnea.  Obstructive sleep apnea was first diagnosed in 2010, approximately 25 years following separation from service.  

While there is a current diagnosis of obstructive sleep apnea, there is no medical evidence or medical opinion linking it with service.  The only medical opinion which addresses this question does not support the claim.  The July 2015 VA medical examiner stated that it was less likely than not that the Veteran's sleep apnea was related to service.  The examiner explained that even taking into consideration his spouse's comments that he often snored, snoring often exists without a diagnosis of sleep apnea in the general population.  The examiner also noted that when sleep apnea was diagnosed approximately 25 years after service, it was diagnosed as mild.  Further, the examiner stated that it would be pure speculation to assume that the Veteran had sleep apnea prior to separation given the lack of evidence during service.  

Although the Veteran and his wife have stated that he snored in service, as explained by the July 2015 VA examiner, snoring itself does not equate to a diagnosis of, or the symptoms of, sleep apnea.  As such, the Veteran is not entitled to direct service connection for his obstructive sleep apnea.  See Shedden, 381 F.3d at 1166-1167 (Fed. Cir. 2004); 38 U.S.C.A. § 1112; 38 C.F.R. §§  3.303 (b).  

The Board also finds that the Veteran's obstructive sleep apnea is not secondary to his service connected hypertension.  The July 2015 VA examiner's opinion that the Veteran's obstructive sleep apnea is not due to or aggravated by his hypertension is probative evidence, as the opinion reflects familiarity with the Veteran's medical history, medical literature, and includes adequate rationale.  This opinion is also consistent with the September 2010 VA examination to the extent that the earlier examination noted that the medical literature showed that there was no causal relationship between hypertension and the development of sleep apnea.  Accordingly, the Board finds that the July 2015 VA examination is highly persuasive.  The December 2012 letter, while it does state that there are relationships between hypertension and sleep apnea and notes that there is a higher incidence of hypertension in those who have untreated sleep apnea, it does not provide any opinion as to whether the Veteran's obstructive sleep apnea, in particular, was due to or aggravated by his service-connected hypertension.  While the letter notes that there is a higher incidence of hypertension in those who have untreated sleep apnea, it does not support the Veteran's claim.  This is because it does not opine that the Veteran's hypertension would cause or aggravate his sleep apnea.  As such, the Board finds that the December 2012 letter is of no probative value.  

There is no other objective medical evidence showing that the Veteran's obstructive sleep apnea is caused by or is aggravated by his hypertension.  Specifically, the record is silent on the matter outside of the July 2015 VA examination.  In that regard, the August 2010 VA sleep study notes do not equate to a nexus opinion.  That medical provider noted that the Veteran had sleep apnea and hypertension, but did not offer any opinion as to a relationship between the two disabilities.  The July 2015 VA examiner noted generally that sleep apnea was caused by specific anatomical factors in the upper airway.  He later concluded that the Veteran's condition was not as least likely as not aggravated beyond its natural progression by his hypertension.  As such, secondary service connection for obstructive sleep apnea is not warranted.  

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experienced.  Additionally, his wife's statements describing his symptoms and condition are competent evidence to the extent that she can describe her observations.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise like the etiology of sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veteran's Court).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea is related to his service or his service connected hypertension.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for sleep apnea, including as secondary to service-connected hypertensive left ventricular hypertrophy (heart disability) is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


